Citation Nr: 0302063	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  98-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at St. 
Petersburg, Florida.  In November 1998, the Board remanded 
the case to the RO for additional evidentiary development and 
adjudication.  The case was returned to the Board and in an 
October 2000 decision, the veteran's claim was found to be 
well grounded.  The case was also remanded to the RO for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Hypertension was not present in service or within one 
year of discharge from service.

3.  Hypertension is not related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.326 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not show that the veteran was 
ever diagnosed with hypertension.  At an aircrew physical in 
June 1966, his heart and vascular system were normal, and 
blood pressure was 122/82.  The discharge physical in 
November 1968 does not show that an evaluation of the heart 
and vascular system was conducted.  Blood pressure was 
156/105.  Evaluation of elevated blood pressure was 
recommended.  

Postservice private medical records show the veteran was 
evaluated and treated for knee pain in September 1986.  The 
review of systems showed there were no current problems.  He 
was admitted for a surgical procedure in October 1986.  The 
review of the pulmonary/cardiac system showed a negative 
history other than bronchitis in the past.  The cardiac 
examination was normal.

Private medical records beginning in August 1989 show 
elevated blood pressure and a diagnosis of hypertension.  
There was a past history of hypertension.  The veteran was 
again noted with hypertension in 1993.

The veteran received a VA examination in June 2002.  The 
claims file was reviewed.  The veteran indicated he had 
incidents of elevated blood pressure in service and that it 
was elevated at discharge.  He claimed he was diagnosed with 
hypertension in 1986.  The examiner found that the veteran 
did have hypertension but without blood pressures documenting 
elevation at the time of service, it would be hard to say 
that it was a real option that the hypertension was related 
to service.  The examiner also noted that it was possible 
that there may be a genetic propensity for hypertension.



Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
February 1998 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  A February 
2001 VA letter to the veteran advised him of the type of 
evidence to support his claim and that VA would assist him in 
obtaining such evidence.  The veteran has requested that 
records related to his flight status be obtained.  There is 
no known source for such records.  Copies of his service 
personnel record and his service medical record have been 
obtained.  Since these are the only known records available 
to VA that would give the veteran's duties while in service, 
these records are sufficient for adjudicating his claim.  The 
veteran has received a VA examination.  He has also 
identified private medical facilities where he received 
treatment and the RO requested the records.  The identified 
facilities provided records, however, Piedmont Hospital 
indicated that there were no longer any records on the 
veteran.  The veteran was advised of this in an August 1996 
VA letter.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Where a veteran served continuously for ninety (90) days or 
more and hypertension becomes manifest or is aggravated to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease or aggravation of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be codified 
at 38 C.F.R. §§ 3.307, 3.309(a)).

There is no evidence of hypertension in service.  The veteran 
claims that he was suspended from flight status in part due 
to hypertension.  However, any suspension from flight status 
due to hypertension is not supported by the service medical 
records or anything in the personnel records.  The veteran 
did have an elevated blood pressure value at his discharge 
from service.  While further evaluation was recommended, it 
was not undertaken.  A single elevated blood pressure value 
does not constitute a diagnosis of hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2002).  
Accordingly, hypertension was not present in service.  
38 C.F.R. § 3.303 (2002).  There is also no evidence of 
hypertension within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2002).

The veteran has indicated that he was first diagnosed with 
hypertension in 1986.  Available records show that there were 
no abnormalities of the cardiac system at the time of his 
knee treatment in 1986.  Even accepting that the veteran was 
diagnosed with hypertension in 1986, this would place the 
initial diagnosis over 15 years following service.  As noted, 
the evidence of record does not show that his hypertension 
began in service and the examiner at the June 2002 VA 
examination essentially indicated that it could not be found 
that the veteran's hypertension was related to service.  The 
veteran has the burden of proof or the responsibility of 
presenting and supporting a claim.  See 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).  However, he has not met this 
burden of showing that his present hypertension was incurred 
in service or is related to service.  Accordingly, the 
veteran's current hypertension is not related to service.  
38 C.F.R. § 3.303(d) (2002).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.326 
(2002). 




ORDER

Entitlement to service connection for hypertension is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

